In re Mallett, Wilfred J.; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. KW91-1206; Parish of Jefferson Davis, 31st Judicial District Court, No. CR1502-86.
Granted in part; denied in part. Relator’s adjudication as a fourth offender under La.R.S. 15:529.1 and his sentence to life imprisonment at hard labor without benefit of parole, are vacated and this case is remanded to the district court for resentenc-ing. As alleged in the multiple bill, relator’s convictions in 1981 and 1982 for crimes committed in 1980 lacked the proper sequencing to constitute more than one offense for purposes of La.R.S. 15:529.-1(1)(A). See State v. Mims, 601 So.2d 649 (La.1992) (on rehearing). The district court should resentence relator as a third offender. In all other respects, the application is denied.